Mr. Justice "Wíolf
delivered the opinion of the court.
The appellant does not question the action of the registrar in noting as a curable defect the failure to prove that a certain mentioned person was the wife of the mortgage creditor involved at the time of the constitution of the mortgage whose cancellation was sought. The mortgage itself was never recorded, but a mere mention made thereof in recording another transfer. The appellant says that more than *204twenty years have elapsed since the mortgage was constituted and hence under the law the alleged “mention” should be canceled. The registrar, however, draws attention to the exact wording of the law, as follows:
“Section 1. — That paragraph (a), section 1, of Act No. 12 of the Legislature of Porto Rico, approved August 29, 1923, is hereby amended to read as follows:
“‘(a) Mentions of mortgages or of deferred payments of the price of purchase and sale of real property, whether recorded in the old or new books of the registry, where more than twenty years have elapsed since the respective mention was made and when the interested party has not requested the entry of the mentioned right within the term of one year from August 29, 1923, or has not brought suit to claim his right and entered such suit in the registry.’ ” Laws of 1924, page 108.
The deed to which the mention refers was recorded within twenty years. Prescription therefore has not run. While we agree that it is a hardship, the case is one of lex scriptd and the note of the registrar should be affirmed.